COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


CAROLYN V. FREEMAN
                                                 MEMORANDUM OPINION *
v.   Record No. 2479-97-4                            PER CURIAM
                                                   APRIL 14, 1998
FAIRFAX COUNTY SCHOOL BOARD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Carolyn V. Freeman, pro se, on brief).
            No brief for appellee.



     Carolyn V. Freeman ("claimant") appeals a decision of the

Workers' Compensation Commission ("commission") suspending her

compensation benefits effective September 25, 1996 and

terminating payment of temporary total disability benefits

effective December 31, 1996.    The commission held that (1)

claimant unjustifiably refused to cooperate with vocational

rehabilitation efforts instituted by Fairfax County School Board

("employer"); and (2) her current disability was not causally

related to her compensable December 3, 1993 injury by accident.

Upon reviewing the record and opening brief, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the commission's decision.     See Rule 5A:27.

              I.   Refusal of Vocational Rehabilitation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission must be upheld by this

Court if supported by credible evidence.   See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).

     In granting employer's application seeking to suspend

claimant's compensation benefits, the commission found as

follows:
           The Deputy Commissioner gave no weight to
           the claimant's testimony. She found
           [claimant] was not credible based on the
           claimant's demeanor. Although the
           Commission is not bound by the Deputy
           Commissioner's credibility determination,
           we do not arbitrarily disregard it. Where
           the Deputy Commissioner decides credibility
           based on specific observations of the
           witness' demeanor and appearance, the
           Commission can reverse that finding only if
           the substance of the evidence and testimony
           permits a different conclusion. The
           evidence does not require a contrary
           conclusion regarding claimant's
           credibility.
               We agree with the Deputy Commissioner's
           decision that the claimant refused
           vocational rehabilitation without
           justification. The employer provided many
           potential job contacts within the
           claimant's residual capacity but
           [claimant's] actions effectively sabotaged
           the job search effort. The claimant's
           failure to wear proper attire to job
           interviews, her presentation during those
           interviews, her incorrect responses when
           completing applications, and her actions
           regarding timely responses to potential
           employment opportunities evidence her lack
           of commitment.


     As fact finder, the commission was entitled to accept the



                                2
testimony of the vocational rehabilitation consultant, Victoria

Barber, regarding claimant's behavior during the job search

efforts and to reject claimant's testimony to the contrary.       The

determination of a witness' credibility is within the fact

finder's exclusive purview.     See Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).       The

commission's findings are amply supported by the medical records

and Barber's testimony.   Therefore, those findings are binding

and conclusive on appeal.
                    II.     Disability/Causation

     The medical records of claimant's treating orthopedic

surgeon, Dr. Stephen M. Levin, reveal that claimant suffers from

numerous medical problems.    Dr. Levin opined that claimant's

sacroiliac joint problem is the only condition caused by the

compensable accident.   In his February 4, 1997 deposition, Dr.

Levin testified that the sacroiliac joint problem "was a

treatable and manageable problem.      And that was not the limiting

factor for me to send her back to work."     In fact, Dr. Levin

testified that taking only the sacroiliac joint problem into

consideration, he would release claimant to her pre-injury work.

     Dr. Levin's medical records and testimony constitute

credible evidence from which the commission could reasonably

infer that claimant's current disability was not causally related

to her compensable injury by accident.     "Where reasonable

inferences may be drawn from the evidence in support of the



                                   3
commission's factual findings, they will not be disturbed by this

Court on appeal."   Hawks v. Henrico County Sch. Bd., 7 Va. App.

398, 404, 374 S.E.2d 695, 698 (1988).

     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                 4